NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ANA MARIA RODRIGUEZ,
Petitioner,
V.
DEPARTMENT OF STATE,
Resp0nden,t.
2011-3115
Petition for review of the Merit Systems Profection
Board in case no. DCO752100305-I-1. -
ON MOTION
0 R D E R
Ana Maria Rodriguez moves for leave to proceed in
forma pauperis
Upon consideration thereof
IT IS 0RDERED THAT:
The motion is granted

RODRIGUEZ V. STATE
2
FoR THE CoURT
 0 2  /sf Jan Horba1y
Date Jan Horba1y
C1erk
cc: Ana Maria Rodriguez _
Jeanne E. DavidSon ESq. Fl|_E[)
321
’ s.s.coum or APPEALs ron
me Feo1=_.reAL cannon
HAY 02 2011
.|AN HORBALY
CLEH£